 



Exhibit 10.4

EAGLE MATERIALS INC.
REPUBLIC PAPERBOARD COMPANY
SALARIED INCENTIVE COMPENSATION PROGRAM
FOR FISCAL YEAR 2006

1. Bonus Pool

      To insure reasonableness and affordability the available funds for bonus
payments are determined as a percent of earnings of Republic Paperboard Company.
The actual percentage may vary from year to year.

      Participants must be employed at fiscal year-end to be eligible for any
bonus award. Awards may be adjusted for partial year participation for
participants added during a year.

      Eagle Materials CEO retains the final right of interpretation and
administration of the plan and to amend or terminate the plan at any time.

      For FY 2006 bonus pool funding will be 2.25% of Republic Paperboard’s
operating profit.

2. Allocation of Pool

      Republic Paperboard’s President, his/her direct reports, and safety
directors will be in the plan. The President may recommend including additional
exempt salaried employees to participate in the plan. Additional participation
in the company beyond the subsidiary company President and their direct reports
will require the approval of the Eagle Materials CEO.

      The Republic Paperboard President will be eligible for 25% — 35% of the
pool. The American Gypsum Company President will recommend the distribution of
the remainder of the company pool. The participants in the plan and their
percentage of the pool will be approved by the Eagle Materials CEO at the
beginning of the fiscal year for which the bonus is being earned. For example:

          Participant   % of Pool Available  
Company President
    32 %
Vice President Operations
    18 %
Vice President Sales
    12 %
Vice President Finance
    8 %
Other Participants (Directors, Superintendents)
    30 %
 
     
Total
    100 %

      The Republic Paperboard President’s bonus opportunity will be 50%
specific, objective goals and 50% discretionary. All participants in the plan
must have the ability to significantly effect the performance of the subsidiary
company by achieving measurable, quantifiable

1



--------------------------------------------------------------------------------



 



objectives. The Republic Paperboard President will determine the objective and
discretionary balance of bonus opportunities for the participants in their
companies subject to approval by the Eagle Materials CEO.

      Because our basic products are commodities the level of prices in a given
market area are established by supply and demand over which local management has
little control. Through price leadership, local management can affect prices in
a small range around supply-demand equilibrium and one of the performance
criteria might still be pricing but this does not indicate that an overall bad
or good market is itself a performance indicator of local management.

      Fixed assets is another area over which local management exercises limited
control. Each manager basically has to work with the fixed assets he is
assigned. Local management can exercise considerable control over current assets
such as receivable and inventory but, as a heavily capitalized industry with
limited transportability, local management essentially has to do the best they
can with the PP&E they are assigned.

1. Eligibility

      The Republic Paperboard Company President, his/her director reports and
the safety director will be in the plan. Additional participants who have
management responsibilities or are in a professional capacity that can
measurably impact earnings may be recommended by the Republic Paperboard Company
President subject to the approval of the Eagle Materials CEO. The addition of
new plan participants will not affect the total pool available but will in
effect dilute the potential bonuses of the original participants.

      Participants must be an exempt salaried manager or professional. No hourly
or non-exempt employee may participate. Participants in this plan may not
participate in any other company incentive plan with monetary awards, except for
Republic Paperboard’s Long Term Compensation Pool.

3. Objective Criteria

      Objective setting is essential to an effective incentive compensation plan
to cause a focus on areas that need attention. Having selected objectives, it is
also important to establish a reference point for that objective which indicates
expected performance.

      In addition to consideration of the plan as a reference, we will consider
historic performance of a facility, equipment design standards, industry
standards, comparable values from other companies or like situations and any
other qualified source or establishing reference points or basis for determining
performance.

2



--------------------------------------------------------------------------------



 



5. Measuring Performance

      At the close of the fiscal year each subsidiary company President will
review the performance of the company versus the objectives submitted at the
beginning of the year and recommend to Eagle Materials CEO distribution of the
pool to the participants. Distribution of the pool requires approval Eagle
Materials CEO.

      Any portion of the Company Operating Pool not paid out (unearned) or
forfeited will be added to the SSP at Corporate.

      Each subsidiary company President may also recommend to the Eagle
Materials EVP and CEO an SSP award to recognize outstanding individual
performances.

3